Citation Nr: 1705768	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent since February 29, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1968 to January 1970. He served in the Republic of Vietnam and his military decorations include the Combat Action Ribbon and the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the St. Louis, Missouri, Regional Office (RO). In a December 2015 decision, the Board denied a rating in excess of 50 percent. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In October 2016, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the December 2015 Board decision; and remanded the Veteran's appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a January 2017 statement, the Veteran wrote that his PTSD has worsened. Therefore, remand is necessary for a new VA medical examination.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination to obtain an opinion as to the current nature of his PTSD. All indicated tests and studies should be accomplished and the findings reported in detail. THE EXAMINER SHOULD EXPRESSLY COMMENT ON ANY SYMPTOMS OF IRRITABILITY, ANGER, IMPAIRED IMPULSE CONTROL, DELUSIONS, HALLUCINATIONS, AND SUICIDAL IDEATION.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

